Exhibit 10.2

UNION BANK, N.A.

MEADWESTVACO CORPORATION

RABBI TRUST AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PURPOSE    3 DEFINITIONS    3 ARTICLE I ESTABLISHMENT AND GENERAL OPERATION OF
TRUST    5

1.1 Establishment of Trust

   5

1.2 Revocability

   5

1.3 Grantor Trust

   5

1.4 Right to Trust Assets

   5

1.5 Payments to Employer

   5

1.6 Signing Authority; Trustee’s Reliance

   6

1.7 Acceptance of Assets; Trust Composition

   6

1.8 Trust Contributions

   6

1.9 No Duty of Trustee to Enforce Collection

   7

1.10 Plan Administration

   7

1.11 Change in Control

   7

1.12 Participant Accounts

   9

1.13 Tax Payments and Reporting

   9 ARTICLE II INVESTMENTS    9

2.1 Trustee Investment Authority

   9

2.2 Funding Policy and Investment Guidelines

   10

2.3 Disposition of Income

   10 ARTICLE III TRUSTEE’S POWERS    10

3.1 General Trustee’s Powers

   10

3.2 Additional Powers

   12

3.3 Legal Duties

   12 ARTICLE IV TRUSTEE AND EMPLOYER DUTIES    15

4.1 Plan and Trust Characteristics

   15

4.2 Payments to Participants

   15

4.3 Accounts and Records

   16

4.4 Reports

   17

4.5 Directions to Trustee

   17

4.6 Information to be Provided to Trustee

   17 ARTICLE V RESTRICTIONS ON TRANSFER    18

5.1 Persons to Receive Payment

   18

5.2 Assignment and Alienation Prohibited

   18 ARTICLE VI RESIGNATION, REMOVAL AND SUCCESSION    19

6.1 Resignation or Removal of Trustee

   19

6.2 Designation of Successor

   19

6.3 Transfer of Trust Assets

   19

 

i



--------------------------------------------------------------------------------

6.4 Court Appointment of Successor

   19

6.5 Successor’s Powers

   19

6.6 Successor’s Duties

   20 ARTICLE VII AMENDMENT    20

7.1 Power to Amend

   20

7.2 Limitation on Amendments following a Change in Control

   20 ARTICLE VIII LIABILITIES    20

8.1 Declaration of Intent

   20

8.2 Liability of the Trustee

   21

8.3 Indemnification

   22 ARTICLE IX DURATION, TERMINATION AND REPAYMENTS TO EMPLOYER    22

9.1 Revocation and Termination

   22

9.2 Duration

   23

9.3 Payments to the Employer Prior to Termination

   23 ARTICLE X DISTRIBUTIONS IN THE EVENT OF INSOLVENCY OF EMPLOYER    23

10.1 Trustee and Employer Responsibility Upon Notice of Employer’s Insolvency

   23 ARTICLE XI MISCELLANEOUS    26

11.1 Delegation

   26

11.2 Trustee Compensation, Expenses and Taxes

   26

11.3 Third Parties

   27

11.4 Adoption by Affiliated Employer

   27

11.5 Binding Effect; Successor Employer

   27

11.6 Relation to Plan

   27

11.7 Partial Invalidity

   28

11.8 Construction

   28

11.9 Counterparts

   28

11.10 Notices

   28

11.11 Mediation and Arbitration of Disputes

   29

11.12 Wire Transfers

   28 ARTICLE XII EFFECTIVE DATE    29

 

ii



--------------------------------------------------------------------------------

UNION BANK, N.A.

RABBI TRUST AGREEMENT

This Trust Agreement (the “Trust Agreement”) is made by and between MeadWestvaco
Corporation, a Delaware corporation, (the “Employer”), and UNION BANK, N.A., a
national banking association (the “Trustee”), and shall be effective upon the
Trustee’s receipt of the initial contribution of money or other property to be
held in trust hereunder.

PURPOSE

(a) The Employer has adopted the nonqualified plan or plans identified on the
signature page hereof, or which subsequently may be adopted by the Employer
(collectively referred to hereinafter as the “Plan”), pursuant to which the
Employer expects to incur unfunded deferred compensation liabilities.

(b) The Employer wishes to establish a trust (hereinafter called “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of Employer’s creditors in the event of Employer’s Insolvency, as herein
defined, until paid to Plan participants in such manner and at such times as
specified in the Plan;

(c) It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and, if the Plan participants are employees of the Employer
shall not affect the status of the Plan as an unfunded plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974;

(d) It is the intention of Employer to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

DEFINITIONS

(a) “Administrator” means the Employer or such other person or entity designated
in the Plan (or by the Employer) that is responsible for the administration of
the Plan and is duly authorized to direct the Trustee.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Employer” means the employer(s) that maintains the Plan to which this Trust
Agreement relates; provided, however, that where one or more affiliates of a
parent Employer are parties to such Plan or to this Trust Agreement, only the
parent Employer shall be authorized to exercise discretionary powers under this
Trust Agreement including, but not limited to, the power to direct and remove
the Trustee, and to amend and terminate the Plan.

 

3



--------------------------------------------------------------------------------

(d) “Employer Securities” means the capital stock of the Employer, rights to
acquire such stock, or other obligations of the Employer.

(e) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(f) “Investment Manager” means a person or entity, other than the Trustee, who
is appointed by the Employer, or another pursuant to the terms of the Plan, to
manage the investment of the Trust Fund, and who meets the requirements of
Section 3(38) of ERISA.

(g) “Plan” means one or more nonqualified employee benefit plans which are
identified by name on the signature page hereto, or which subsequently may be
adopted by the Employer (provided that the Employer has notified the Trustee of
any such adoption), some or all of whose assets constitute the Trust Fund.

(h) “Participants” shall mean Plan participants and beneficiaries of deceased
participants.

(i) “Trustee” means UNION BANK, N.A. or its successor in interest, or any
successor appointed pursuant to this Trust Agreement.

(j) “Trust Fund” means the assets held by the Trustee pursuant to this Trust
Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND GENERAL OPERATION OF TRUST

 

1.1 Establishment of Trust. The Employer hereby deposits with the Trustee in
trust an initial contribution of money or other property, which shall become the
principal of the Trust to be held, administered and disposed of by Trustee as
provided in the Trust Agreement

 

1.2 Revocability.

 

     The Trust hereby established is revocable by the Employer; it shall become
irrevocable upon a Change of Control, as defined herein.

 

1.3 Grantor Trust. The Trust is intended to be a grantor trust, of which the
Employer is the grantor, within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.

 

1.4 Right to Trust Assets. The principal of the Trust, and any earnings thereon
shall be held separate and apart from other funds of the Employer and shall be
used exclusively for the uses and purposes of Participants and the Employer’s
general creditors as herein set forth. Plan participants and beneficiaries of
deceased participants shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan and this Trust Agreement shall be mere unsecured contractual rights of
Participants against Employer. Any assets held by the Trust will be subject to
the claims of Employer’s general creditors under federal and state law in the
event of Insolvency, as defined in Article XI herein.

 

1.5 Payments to Employer.

 

     Except as provided in Sections 1.2 and 4.2(c) hereof, after the Trust has
become irrevocable, the Employer shall have no right or power to direct the
Trustee to return to the Employer or to divert to others any of the Trust assets
before all payment(s) of benefits have been made to Participants pursuant to the
terms of the Plan.

 

     If at any time post Change of Control the principal of the Trust, and
earnings thereon, exceed, as determined by an independent third party, 150% of
the amount necessary to pay all Participants or Beneficiaries the benefits to
which the Participants or their Beneficiaries are and will become entitled to
receive pursuant to the terms of the Plan, and all fees and expenses, the
Trustee, at the written request of the Company, shall pay to the Company such
excess portion of the Trust assets.

 

5



--------------------------------------------------------------------------------

1.6 Signing Authority; Trustee’s Reliance. The Employer or the Administrator, as
applicable, shall certify in writing to the Trustee the names and specimen
signatures of all those who are authorized to act as or on behalf of the
Employer or the Administrator (“Authorized Person”), and those names and
specimen signatures shall be updated as necessary by a duly authorized officer
of the Employer. The Employer or the Administrator, as applicable, shall
promptly notify the Trustee if any person so designated is no longer authorized
to act on behalf of the Employer or the Administrator. Until the Trustee
receives written notice that an Authorized Person is no longer authorized to act
on behalf of the Employer or Administrator, the Trustee may continue to rely on
the Employer’s or Administrator’s designation of such person.

 

1.7 Acceptance of Assets; Trust Composition. All contributions or transfers
shall be received by the Trustee in cash or other property acceptable to the
Trustee. The Trust shall consist of the contributions and transfers received by
the Trustee, together with the income and earnings from them and any increments
to them. The Trustee shall hold, manage and administer the Trust in accordance
with this Trust Agreement without distinction between principal and income.

CONTRIBUTIONS

 

1.8 Trust Contributions.

 

  (a) The Employer, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Neither the Trustee nor any
Participant shall have any right to compel such additional deposits.

 

  (b) Upon the occurrence of a Change of Control, the Company shall, no later
than the closing date of the Change of Control, make an irrevocable contribution
to the Trust in an amount that is sufficient (taking into account the Trust
assets, if any, resulting from prior contributions) to fund the Trust in an
amount equal to no less than 100% but no more than 125% of the amount necessary
to pay each Participant or Beneficiary the benefits to which Participants or
their Beneficiaries would be entitled pursuant to the terms of the Plan as of
the date on which the Change of Control occurred, as well as an amount estimated
to be sufficient to pay all fees and expenses that may thereafter become due
with respect to the Trust. Notwithstanding the foregoing, the Board of Directors
of the Company, in its sole discretion, may decide that the Company will not
make a contribution to the Trust with respect to a particular Change of Control,
provided, that the Board of Directors makes its decision in writing, prior to
the closing of the Change of Control.

 

6



--------------------------------------------------------------------------------

  (c) In the event that the President and/or Chief Executive Officer of the
Company determine that a Change of Control is imminent, the President and Chief
Executive Officer of the Company shall cause the Company to make the
contribution to the Trust specified above within 15 days after such
determination (but no later than the closing date of the Change of Control). If
the Change of Control of the Company shall not have occurred within six months
after the date on which a contribution is made pursuant to this Section and the
Company’s Board of Directors adopts a resolution to the effect that, for
purposes of this Trust Agreement, a Change of Control of the Company is not
imminent, any amounts added to the Trust pursuant to this Section, together with
any earnings thereon, shall be paid by the Trustee to the Company, if so
directed by the Board of Directors.

 

1.9 No Duty of Trustee to Enforce Collection. Notwithstanding anything herein to
the contrary, before a Change of Control has occurred that results in the
Employer’s irrevocable funding of the Trust, Trustee shall have no authority to
enforce the collection of any contribution or transfer to the Trust.

 

1.10 Plan Administration. The Employer and not the Trustee shall be responsible
for administering the Plan (including without limitation determining the rights
of the individuals eligible to participate in the Plan, determining any
Participant’s right to benefits under the Plan), and issuing statements to
Participants of their interest in the Plan. Following a Change of Control, the
Trustee may retain, or in lieu thereof replace, the existing third party to
administer the Plan (including without limitation determining the rights of
individuals eligible to participate in the Plan, determining any Participant’s
right to benefits under the Plan), and issuing statement to Participants of
their interest(s) in the Plan.

 

1.11 (a) Change in Control. For purposes of this Trust Agreement, the following
terms shall be defined as set forth below:

 

     (1) “Change of Control” shall mean:

 

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (IV) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) of this Section 1.11(a); or

 

7



--------------------------------------------------------------------------------

     (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

     (iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, or a sale or other disposition of all or substantially all of
the assets of the Company (as determined under applicable Delaware law) (each, a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Resulting Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Resulting
Corporation and its affiliates or any employee benefit plan (or related trust)
of the Resulting Corporation and its affiliates) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the Resulting corporation or the combined voting power of the then
outstanding voting securities of the Resulting Corporation except to the extent
that such ownership existed with respect to the Company prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors of the Resulting Corporation (the “Resulting Board”) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

8



--------------------------------------------------------------------------------

  (b) The General Counsel of the Company shall have the specific authority to
determine whether a Change of Control has transpired under the guidance of this
Section 1.11 and shall be required to give the Trustee notice of a Change of
Control. The Trustee shall be entitled to rely upon such notice, and shall have
no duty to inquire whether a Change of Control has taken place or to make any
determination as to whether a Change of Control has occurred.

 

1.12 Participant Accounts. The Employer shall maintain in an equitable manner a
separate account for each Participant under the Plan (“Account”) in which it
shall keep a record of the share of such Participant under the Plan in the
Trust. The Employer may appoint a third-party administrator to maintain such
Accounts. A Participant’s Account under the Plan shall represent the portion of
the Trust allocated to provide such Participant benefits under the Plan. If the
Trustee is directed by the Employer to segregate the Trust into separate
Accounts for each Participant, at the time it makes a contribution to the Trust,
the Employer shall certify to the Trustee the amount of such contribution being
made in respect of each Participant under each Plan.

 

     The Trustee may rely on information provided to the Trustee by the Employer
and the Trustee’s and Employer’s determination of Account values shall be
conclusive and binding on all interested parties.

 

1.13 Tax Payments and Reporting. Following a Change of control, the Trustee
shall be responsible for all calculations and payment of income tax,
inheritance, estate, or other taxes, and all income tax reporting in connection
with the Trust and any contributions thereto and distributions therefrom, as
well as all earnings and gains or losses of the Trust. Unless otherwise agreed
in writing by the parties, the Trustee shall prepare annually the grantor tax
advice information letter for the Trust and promptly provide it to the Employer
for use in preparing its corporate income tax return. With respect to the
payments to Participants, the Trustee shall withhold the appropriate federal,
state and local taxes required to be withheld and shall properly report and
remit such payments to the proper taxing authorities only to the extent directed
by the Employer and agreed to by the Trustee. The Employer agrees to indemnify
and defend Trustee against any liability for any taxes, interest or penalties
resulting from or relating to the Trust.

ARTICLE II

INVESTMENTS

 

2.1

Trustee Investment Authority. The Employer hereby delegates in writing all of
its investment authority to the Trustee for all of the Trust. The Trustee shall
have full power and authority to invest and reinvest the Trust in investments of
the kind described in Article III, subject to the investment guidelines
established by the Employer, as provided below. The Trustee’s responsibility for
investment and

 

9



--------------------------------------------------------------------------------

  diversification of the assets in the Trust for which the Trustee has
investment discretion shall be subject to, and is limited by, any investment
guidelines provided to it by the Employer.

 

2.2 Funding Policy and Investment Guidelines. The Employer shall have the
responsibility for establishing and carrying out a funding policy and method,
consistent with the objectives of the Plan, taking into consideration the Plans’
short-term and long-term financial needs. It is understood that, unless
otherwise agreed in writing, the Employer, rather than the Trustee, shall be
responsible for the overall diversification of Trust assets.

 

2.3 Disposition of Income. During the term of this Trust, all income received by
the Trust, net of expenses and taxes, shall be accumulated and reinvested.

 

     The Employer shall have the right, at any time, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity; provided, however, that, following a Change of Control, no
such substitution shall be permitted unless the Trustee determines that the fair
market values of the substituted assets are equal.

ARTICLE III

TRUSTEE’S POWERS

 

3.1 General Trustee’s Powers. Trustee shall have, without exclusion, all powers
conferred on Trustees by applicable law, unless expressly provided otherwise
herein, provided, however, that if an insurance policy is held as an asset of
the Trust, the Trustee shall have no power to name a beneficiary of the policy
other than the Trust, to assign the policy (as distinct from conversion of the
policy to a different form) other than to a successor Trustee, or to loan to any
person the proceeds of any borrowing against such policy.

 

  (a) To invest and reinvest the Trust or any part thereof in any one or more
kind, type, class, item or parcel of property, real, personal or mixed, tangible
or intangible; or in any one or more kind, type, class, item or issue of
investment or security; or in any one or more kind, type class or item of
obligation, secured or unsecured; or in any combination of them (including those
issued or maintained by the Trustee or any of its affiliates, to the extent
permitted by law);

 

  (b) To acquire, sell and exercise options to buy securities (“call” options)
and to acquire, sell and exercise options to sell securities (“put” options);

 

10



--------------------------------------------------------------------------------

  (c) To buy, sell, assign, transfer, acquire, loan, lease (for any purpose,
including beyond the life of this Trust), exchange and in any other manner to
acquire, manage, deal with and dispose of all or any part of the Trust property,
for cash or credit;

 

  (d) To make deposits with any bank or savings and loan institution, including
any such facility of the Trustee or an affiliate thereof, provided that the
deposit bears a reasonable rate of interest;

 

  (e) To retain all or any portion of the Trust in cash temporarily awaiting
investment or for the purpose of making distributions or other payments, without
liability for interest thereon, notwithstanding the Trustee’s receipt of
indirect compensation known as float;

 

  (f) To borrow money for the purposes of the Trust from any source other than a
party in interest of the Plan, with or without giving security; to pay interest;
to issue promissory notes and to secure the repayment thereof by pledging all or
any part of the Trust assets;

 

  (g) To take all of the following actions: to vote proxies of any stocks, bonds
or other securities; to give general or special proxies or powers of attorney
with or without power of substitution; to exercise any conversion privileges,
subscription rights or other options, and to make any payments incidental
thereto; to consent to or otherwise participate in corporate reorganizations or
other changes affecting corporate securities and to delegate discretionary
powers and to pay any assessments or charges in connection therewith; and
generally to exercise any of the powers of an owner with respect to stocks,
bonds, securities or other property held in the Trust;

 

  (h) To make, execute, acknowledge and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

 

  (i) To consult with legal counsel (who may be counsel for the Employer or the
Administrator) with respect to the interpretation of the Trust Agreement or the
Trustee’s duties hereunder or with respect to any legal proceedings or any
questions of law and shall be entitled to take action or not to take action in
good faith reliance on the advice of such counsel;

 

  (j) To pay or cause to be paid from the Trust any and all real or personal
property taxes, income taxes or other taxes or assessments of any or all kinds
levied or assessed upon or with respect to the Trust or the Plans;

 

  (k)

Subject to the limitations of 3.1, to hold term or ordinary life insurance
contracts or to acquire annuity contracts on the lives of Participants (but in
the case of conflict between any such contract and a Plan, the terms of the Plan
shall prevail); to pay from the Trust the premiums on such

 

11



--------------------------------------------------------------------------------

  contracts; to distribute, surrender or otherwise dispose of such contracts; to
pay the proceeds, if any, of such contracts to the proper persons in the event
of the death of the insured Participant; to enter into, modify, renew and
terminate annuity contracts of deposit administration, of immediate
participation or other group or individual type with one or more insurance
companies and to pay or deposit all or any part of the Trust thereunder; to
provide in any such contract for the investment of all or any part of funds so
deposited with the insurance company in securities under separate accounts; to
exercise and claim all rights and benefits granted to the contract holder by any
such contracts. All payments and exercise of all powers with respect to
insurance contracts shall be solely on the direction of the Employer;

 

  (l) To exercise all the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under applicable federal
or state laws, as amended from time to time, it being intended that, except as
otherwise provided in this Trust, the powers conferred upon the Trustee herein
shall not be construed as being in limitation of any authority conferred by law,
but shall be construed as in addition thereto.

 

  (m) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

3.2 Additional Powers. In addition to the other powers enumerated above, the
Trustee is authorized and empowered:

 

  (a)

To invest funds in any type of interest-bearing account including, without
limitation, time certificates of deposit or interest-bearing accounts issued by
UNION BANK, N.A. To use other services or facilities provided by the UnionBanCal
Corporation (UNBC), its subsidiaries or affiliates, including but not limited to
Union Bank, N.A. (Bank), to the extent allowed by applicable law and regulation.
Such services may include but are not limited to (1) the placing of orders for
the purchase, exchange, investment or reinvestment of securities through any
brokerage service conducted by, and (2) the purchase of units of any registered
investment company managed or advised by Bank, UNBC, or their subsidiaries or
affiliates and/or for which Bank, UNBC or their subsidiaries or affiliates act
as custodian or provide other services for a fee, including, without limitation,
the HighMark Group of mutual funds. The parties hereby acknowledge that the Bank
may receive fees for such services in addition to the fees payable under this
Agreement. Fee schedules for additional services shall be delivered to the
appropriate party in advance of the provision of such services. Independent
fiduciary approval of compensation being paid to the Bank will be sought in
advance to the extent required under applicable law and regulation.

 

12



--------------------------------------------------------------------------------

  If Union Bank, N.A. does not have investment discretion, the services referred
to above, as well as any additional services, shall be utilized only upon the
appropriate direction of an authorized party.

 

  (b) To cause all or any part of the Trust to be held in the name of the
Trustee (which in such instance need not disclose its fiduciary capacity) or, as
permitted by law, in the name of any nominee, including the nominee name of any
depository, and to acquire for the Trust any investment in bearer form; but the
books and records of the Trust shall at all times show that all such investments
are a part of the Trust and the Trustee shall hold evidences of title to all
such investments as are available;

 

  (c) To serve as custodian with respect to the Trust assets, to hold assets or
to hold eligible assets at the Depository Trust Company or other depository;

 

  (d) To employ such agents and counsel as may be reasonably necessary in
administration and protection of the Trust assets and to pay them reasonable
compensation; to employ any broker-dealer or other agent, including any
broker-dealer or other agent affiliated with the Trustee, and pay such
broker-dealer or other agent its standard commissions or compensation from Trust
assets; to settle, compromise, abandon, contest or arbitrate all claims and
demands in favor of or against the Trust; to prosecute, compromise and defend
lawsuits, but without obligation to do so, all at the risk and expense of the
Trust; and to charge any premium on bonds purchased at par value to the
principal of the Trust without amortization from the Trust, regardless of any
law relating thereto;

 

  (e) To tender its defense to the Employer in any legal proceeding where the
interests of the Trustee and the Employer are not adverse, provided that any
legal counsel selected to defend the Trustee is acceptable to the Trustee. The
Employer may satisfy all or any part of its obligations under this section
through insurance arrangements acceptable to the Trustee;

 

  (f) To permit such inspections of documents at the principal office of the
Trustee as are required by law, subpoena or demand by United States or state
agency during normal business hours of the Trustee;

 

  (g) To comply with all requirements imposed by law;

 

  (h)

To seek written instructions from the Employer or Administrator, as applicable,
on any matter and await written instructions without incurring any liability. If
at any time the Employer or Administrator, as applicable, should fail to give
directions to the Trustee, the Trustee may act in the manner that in its
discretion it deems advisable under the circumstances for carrying out the
purposes of this Trust. Such actions shall be

 

13



--------------------------------------------------------------------------------

  conclusive on the Employer, the Administrator and the Participants on any
matter if written notice of the proposed action is given to Employer five
(5) days prior to the action being taken, and the Trustee receives no response;

 

  (i) To compensate such executive, consultant, actuarial, accounting,
investment, appraisal, administrative, clerical, secretarial, custodial,
depository and legal firms, personnel and other employees or assistants as are
engaged by the Employer or Administrator, as applicable, in connection with the
administration of the Plans and to pay from the Trust the necessary expenses of
such firms, personnel and assistants, to the extent not paid by the Employer or
Administrator, as applicable;

 

  (j) To impose a reasonable charge to cover the cost of furnishing to
Participants statements or documents;

 

  (k) To act upon proper written directions of the Employer, Administrator, or
any Participant, as applicable, including directions given by electronic
communication, or photostatic teletransmission using facsimile signature. If
oral instructions are given, to act upon those in Trustee’s discretion prior to
receipt of written instructions. Trustee’s recording or lack of recording of any
such oral instructions taken in Trustee’s ordinary course of business shall
constitute conclusive proof of Trustee’s receipt or non-receipt of the oral
instructions;

 

  (l) To pay from the Trust the expenses reasonably incurred in the
administration of the Trust;

 

  (m) To maintain insurance for such purposes, in such amounts and with such
companies as the Employer or Administrator, as applicable, shall elect,
including insurance to cover liability or losses occurring by reason of the acts
or omissions of fiduciaries (but only if such insurance permits recourse by the
insurer against the fiduciary in the case of a breach of a fiduciary obligation
by such fiduciary);

 

  (n) As directed by the Employer or Administrator, as applicable, to cause the
benefits provided under the Plan to be paid directly to the persons entitled
thereto under the Plan, and in the amounts and at the times and in the manner
specified by the Plan, and to charge such payments against the Trust and
Accounts with respect to which such benefits are payable;

 

  (o) To exercise and perform any and all of the other powers and duties
specified in this Trust Agreement or the Plans; and in addition to the powers
listed herein, to do all other acts necessary or desirable for the proper
administration of the Trust, as though the absolute owner thereof.

 

14



--------------------------------------------------------------------------------

3.3 Legal Duties. The Trustee shall exercise any of the foregoing powers from
time to time as required by law.

ARTICLE IV

TRUSTEE AND EMPLOYER DUTIES

 

4.1 Plan and Trust Characteristics. To the extent the Plan is designed to cover
employees of the Employer, the Employer shall at all times ensure that the Plan
and this Trust shall have the characteristics supporting a determination that
the Plan is an arrangement constituting an unfunded plan maintained for the
purposes of providing deferred compensation to a select group of management or
highly compensated employees for purposes of Title I of ERISA.

 

4.2 Payments to Participants.

 

  (a) The Employer shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Participant,
that provides a formula or other instructions acceptable to the Trustee for
determining the amount so payable, the form in which such amount is to be paid
(as provided for or available under the Plan), and the time of commencement for
payment of such amounts. Except as otherwise provided herein, the Trustee shall
make payments to the Participants in accordance with such Payment Schedule. If
so directed by the Employer, the Trustee shall make provision for the reporting
and withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Employer.

 

  (b) The entitlement of a Participant to benefits under the Plan shall be
determined by the Employer or such party as shall be designated under the Plan,
and any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan.

 

  (c)

The Employer may make payment of benefits directly to Participants as they
become due under the terms of the Plan. The Employer shall notify the Trustee of
its decision to make payment of benefits directly prior to the time amounts are
payable to Participants. In addition, if the principal of the Trust, and
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of the Plan, the Employer shall make the balance of each such
payment as it falls due. The Trustee shall notify the Employer where principal
and earnings are not sufficient. The Trustee shall have no duty or obligation to
enforce or compel the Employer to make payments hereunder. The Employer may
direct the

 

15



--------------------------------------------------------------------------------

  Trustee to reimburse the Employer for payments made directly by Employer to
Participants and shall provide the Trustee with such documentation to evidence
those direct payments as the Trustee may reasonably request.

 

  (1) In the event payments are made by the Employer directly to Participants,
the Employer shall have sole responsibility for the reporting and withholding of
any federal, state, or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and shall
pay amounts withheld to the appropriate taxing authority.

 

  (2) The Trustee shall have no duty or responsibility with respect to the above
stated reporting, withholding or payment of taxes and shall have no
responsibility to determine that the Employer has provided for such reporting,
withholding or payment of such taxes.

 

  (3) The Employer shall indemnify and hold the Trustee harmless from any and
all losses, claims, penalties or damages which may occur as a result of the
Trustee’s following in good faith the written direction of the Employer to
reimburse the Employer for payments made hereunder to Participants and arising
from the Employer’s tax reporting, withholding and payment obligations
hereunder.

 

  (d) Upon the satisfaction of all liabilities of the Employer under the Plan to
all Participants the Trustee shall hold or distribute the Trust in accordance
with the written instructions of the Employer. Except as provided in (c) above,
at no time prior to the Employer’s Insolvency, as defined in Article XI, or the
satisfaction of all liabilities of the Employer under the Plans in respect of
all Participants having Accounts hereunder, shall any part of the Trust revert
to the Employer.

 

4.3

Accounts and Records. The Trustee shall keep accurate and detailed records of
all investments, receipts, disbursements and all other transactions required to
be done, including such specific records as shall be agreed upon in writing
between the Employer and the Trustee. All such accounts, books and records shall
be open to inspection and audit at all reasonable times by the Employer and by
the Participants. Within sixty (60) days after the close of each quarter and
Plan year and within sixty (60) days after the resignation or removal of the
Trustee as provided in Article VI hereof, the Trustee shall render to the
Employer a written account showing in reasonable summary the investments,
receipts, disbursements and other transactions engaged in by the Trustee during
the preceding Plan Year or accounting period with respect to the Trust. Such
account shall set forth the assets and liabilities of the Trust. The Employer
shall have sixty (60) days after the Trustee’s mailing or electronic
distribution of each such quarterly or final account within which to file with
the Trustee written objections to such account. Upon the expiration of each such
period, the

 

16



--------------------------------------------------------------------------------

  account shall be deemed approved by the Employer, except with respect to any
act or transaction as to which the Employer files a written objection with the
Trustee within such sixty-day period. Nothing in this Section 4.3 is intended to
deprive the Employer of any rights to which it may be entitled by law. With
respect to the written account statement, the Trustee shall correct any error it
has made to the extent such error occurred within the applicable statute of
limitations period. If such error is discovered more than sixty days after the
end of an accounting period and beyond the timeframe for electronic records
retention or for ability to reconcile balances on the Trustee’s trust accounting
system, the correction of such error may be reflected on a trust accounting
statement subsequent to the statement for the period in which the error
occurred.

 

     Notwithstanding anything herein to the contrary, the Trustee shall have no
duty or responsibility to obtain valuations of any assets of the Trust Fund, the
value of which is not readily determinable on an established market. The
Employer shall bear sole responsibility for determining said valuations and
shall be responsible for providing said valuations to the Trustee in a timely
manner. The Trustee may conclusively rely on such valuations provided by the
Employer and shall be indemnified and held harmless by the Employer with respect
to such reliance.

 

4.4 Reports. The Trustee shall file such descriptions and reports and shall
furnish such information and make such other publications, disclosures,
registrations and other filings as are required of the Trustee by law. The
Trustee shall have no responsibility to file reports or descriptions, publish
information or make disclosures, registrations or other filings unless directed
by the Employer.

 

4.5 Directions to Trustee. Directions to the Trustee shall be in writing and
signed by the persons authorized to direct the Trustee, or shall be made by such
other method as the parties shall agree, including directions given by
photostatic teletransmission using facsimile signature. The Trustee is also
authorized to act on electronically transmitted instructions. The Trustee may
accept verbal instructions in its discretion prior to receipt of written or
photostatic teletransmission instructions. The Trustee is hereby authorized to
record conversations and facsimile transmissions made in connection with the
Trust. This Trust Agreement specifically anticipates and authorizes the Trustee
to act on directions communicated to the Trustee via later-developed electronic
and digital media as the parties shall agree.

 

4.6 Information to be Provided to Trustee. The Employer shall maintain and
furnish the Trustee with all reports, documents and information as shall be
required by the Trustee to perform its duties and discharge its responsibilities
under this Trust Agreement, including without limitation a certified copy of
each of the Plans and all amendments thereto.

 

17



--------------------------------------------------------------------------------

     The Trustee shall be entitled to rely on the most recent reports, documents
and information furnished to it by the Employer. The Employer shall be required
to notify the Trustee as to the termination of employment of any Participant by
death, retirement or otherwise.

 

     The Employer shall arrange for each Investment Manager if appointed
pursuant to Section 2.1, and each insurance company issuing contracts held by
the Trustee pursuant to Section 3.1(k), to furnish the Trustee with such
valuations and reports as are necessary to enable the Trustee to fulfill its
obligations under this Trust Agreement, and the Trustee shall be fully protected
in relying upon such valuations and reports.

ARTICLE V

RESTRICTIONS ON TRANSFER

 

5.1 Persons to Receive Payment.

 

  (a) The Trustee shall, except as otherwise provided in section 4.2(d) and
subsection (b) hereunder, pay all amounts payable hereunder only to the
person(s) designated under the Plan or deposit such amounts to the Participant’s
checking or savings account as directed in writing by the Employer and not to
any other person or corporation, and only to the extent of assets held in the
Trust. The Employer’s written instructions, to the Trustee to make distributions
or not to make distributions, and the amount thereof, shall be conclusive on all
Participants.

 

  (b) Should any controversy arise as to the person(s) to whom any distribution
or payment is to be made by the Trustee, or as to any other matter arising in
the administration of the Plans or Trust, the Trustee may retain the amount in
controversy pending resolution of the controversy or the Trustee may file an
action seeking declaratory relief and/or may interplead the Trust assets in
issue, and name as necessary parties the Employer, the Participants and/or any
or all persons making conflicting demands.

 

  (c) The Trustee shall not be liable for the payment of any interest or income,
except for that earned as a Trust investment, on any amount withheld or
interpleaded under subsection (b).

 

  (d) The expense of the Trustee for taking any action under subsection
(b) shall be paid to the Trustee from the Trust.

 

5.2 Assignment and Alienation Prohibited. Benefits payable to Participants under
this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process. Notwithstanding the
foregoing, the Trust shall at all times remain subject to the claims of
creditors of the Employer in the event the Employer becomes Insolvent as
provided in Article XI.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

RESIGNATION, REMOVAL AND SUCCESSION

 

6.1 Resignation or Removal of Trustee. The Trustee may resign at any time by
written notice to the Employer, which shall be effective ninety (90) days after
receipt of such notice unless Employer and Trustee agree otherwise. Prior to a
Change in Control, the Employer may remove the Trustee at any time by written
notice to the Trustee, which shall be effective ninety (90) days after receipt
of such notice unless the Employer and the Trustee agree otherwise. Upon and
after the occurrence of a Change in Control, the Trustee may be removed only
(i) by the Employer with the written consent of a majority of Participants; or
(ii) by the written notice of a majority of Participants.

 

6.2 Designation of Successor. Upon notice of the Trustee’s resignation or
removal, the Employer shall promptly designate a successor Trustee who will
accept transfer of the assets of the Trust; provided that, upon and after the
occurrence of a Change in Control, such appointment shall be effected only
(i) by the Employer with the written consent of a majority of the Participants;
or (ii) by the written notice of a majority of the Participants.

 

6.3 Transfer of Trust Assets. Upon resignation or removal of the Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee. The transfer shall be completed as soon as
administratively feasible after receipt of notice of resignation or removal or
transfer and appointment of and acceptance by successor Trustee.

 

6.4 Court Appointment of Successor. If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 6.2 hereof, by the
effective date of resignation or removal under paragraph 6.1 of this section. If
no such appointment has been timely accepted by a successor Trustee after a
Change in Control, the Trustee may apply to a court of competent jurisdiction
for appointment of a successor Trustee or for instructions. All expenses of the
Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust. Until the Trust assets have been transferred to a
successor Trustee is appointed, the Trustee shall be entitled to be compensated
for its services according to its published fee schedule then in effect for
acting as Trustee.

 

6.5 Successor’s Powers. A successor Trustee shall have the same powers and
duties as those conferred upon the original Trustee hereunder. A resigning
Trustee shall transfer the Trust assets and shall deliver the assets of the
Trust to the successor Trustee as soon as practicable. The resigning Trustee is
authorized, however, to reserve such amount as may be necessary for the payment
of its fees and expenses incurred prior to its resignation, and the Trust assets
shall remain liable to reimburse the resigning Trustee for all fees and costs,
expenses or attorneys’ fees or losses incurred, whether before or after
resignation, due solely to the Trustee’s holding title to and administration of
Trust assets.

 

19



--------------------------------------------------------------------------------

6.6 Successor’s Duties. A successor Trustee shall have no duty to audit or
otherwise inquire into the acts and transactions of its predecessor.

ARTICLE VII

AMENDMENT

 

7.1 Power to Amend. This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer. No such amendment shall conflict with
the terms of the Plan nor shall it make the Trust revocable after it has become
irrevocable in accordance with Section 1.2.

 

7.2 Limitation on Amendments Following a Change in Control. Following a Change
in Control, no amendment signed by the Employer and the Trustee shall become
effective without the written consent of a majority of the Participants then
participating in the Plan.

ARTICLE VIII

LIABILITIES

 

8.1 Declaration of Intent. To the full extent permitted by law, it is the intent
of this Article to relieve the Employer, Administrator, Investment Manager, and
the Trustee from all liability for any acts or omissions of any other person and
to declare the absence of liabilities of all persons referred to in this Article
to the extent not imposed by law or by provisions of this Trust Agreement. Each
of the following Sections, in declaring such limitation, is set forth without
limiting the generality of this Section but in each case shall be subject to the
provisions, limitations and policies set forth in this Section.

 

20



--------------------------------------------------------------------------------

8.2 Liability of the Trustee.

 

  (a) The Trustee is not a party to the Plan and shall have no powers, duties or
responsibilities with regard to the administration of the Plan or to determine
the rights or benefits of any person having or claiming an interest under the
Plan or in the Trust assets or under this Trust Agreement or to control any
disposition of the Trust or part thereof which is directed by the Employer,
Administrator, any Investment Manager or Participant or any person reasonably
believed by the Trustee to be their designee(s).

 

  (b) The Trustee shall have no liability for the adequacy or timeliness of
contributions for the purposes of the Plan or for enforcement of the payment
thereof.

 

  (c) The Trustee shall have no liability for the acts or omissions of the
Employer, Administrator, any Investment Manager, Participant, or their
designee(s).

 

  (d) The Trustee shall have no liability for following proper directions of any
person or entity reasonably believed by the Trustee to have been given authority
to direct the Trustee pursuant to this Trust Agreement.

 

  (e) During such period or periods of time, if any, as the Employer,
Administrator, any Investment Manager, Participant, or their designee(s) is
directing the investment and management of Trust assets, the Trustee shall have
no obligation to determine the existence of any conversion, redemption,
exchange, subscription or other right relating to any securities purchased on
their directions if notice of any such right was given prior to the purchase of
such securities. If such notice is received by the Trustee after the purchase of
such securities, the Trustee shall notify the directing party. The Trustee shall
have no obligation to exercise any such right unless it is informed of the
existence of the right and is instructed to exercise such right, in writing, by
the directing party within a reasonable time prior to the expiration of such
right.

 

  (f) If a directing party directs the Trustee to purchase securities issued by
any foreign government or agency thereof, or by any corporation domiciled
outside of the United States, it shall be the responsibility of the directing
party to advise the Trustee in writing with respect to any laws or regulations
of any foreign countries or any United States territories or possessions which
shall apply, in any manner whatsoever, to such securities, including, but not
limited to, receipt of dividends or interest or reclamation of foreign taxes by
the Trustee for such securities.

 

21



--------------------------------------------------------------------------------

8.3 Indemnification.

 

  (a) The Trustee shall not be liable for, and the Employer agrees to indemnify
and hold harmless the Trustee, its officers, directors, employees or agents,
from and against any loss or liability, claims, demands, damages and expenses,
(including reasonable attorneys’ fees and costs incurred by the Trustee), any
claims of breach of fiduciary duty brought by any person or entity, lawsuits,
disputes of any kind, and any taxes or penalties incurred by the Trustee, which
may arise from (i) any act taken by the Trustee in good faith in accordance with
directions (or any failure to act in the absence of such directions) from the
Employer, Administrator, any Investment Manager, Participant or any person
reasonably believed by the Trustee to be their designee(s), (ii) the negligence
or willful misconduct of the Employer, Administrator, any Investment Manager,
Participant or any person reasonably believed by the Trustee to be their
designee(s), and (iii) any act or omission by the Employer, Administrator, any
Investment Manager, Participant or any person reasonably believed by the Trustee
to be their designee(s) except in the event of the Trustee’s gross negligence,
willful misconduct or material breach of this Trust Agreement which directly
relates to and causes the loss to the Trust.

 

  (b) The Employer further agrees to indemnify the Trustee for and against any
liability imposed on the Trustee, including reasonable attorneys’ fees and costs
incurred by the Trustee, which exceeds amounts payable or available from the
Trust, arising as a result of claims asserted by any third person or persons,
not otherwise described in Section 8.3(a) and whether such person or persons are
related to the Trust, for action or failure to take action with respect to Trust
Assets. By way of illustration, but not by way of limitation, this subsection is
intended to provide indemnification to the Trustee for third party claims
relating to Trust property, such as where an unrelated third party is injured in
an accident on property owned by the Trust.

 

  (c) The Employer may satisfy all or any part of its obligations hereunder
through insurance arrangements acceptable to the Trustee

 

  (d) The indemnifications and releases provided herein shall survive
termination of this Trust Agreement and shall apply to the parties’ successors
and assigns.

ARTICLE IX

DURATION, TERMINATION AND REPAYMENTS TO EMPLOYER

 

9.1 Revocation and Termination. The Trust shall not terminate until the date on
which Participants are no longer entitled to benefits pursuant to the terms of
the Plan “unless sooner revoked in accordance with Section 1.2 hereof.” Upon
termination of the Trust any assets remaining in the Trust shall be returned to
Employer. In the event the Trust is terminated following the distribution of all
payments and benefits called for herein, from the date of such termination of
the Trust and until the final distribution of the remaining Trust assets, if
any, the Trustee shall continue to have all the powers provided under this Trust
Agreement that are necessary or desirable for the orderly liquidation and
distribution of the Trust.

 

22



--------------------------------------------------------------------------------

9.2 Duration. This Trust shall continue in full force and effect for the maximum
period of time permitted by law and in any event until the expiration of
twenty-one years after the death of the last surviving person who was living at
the time of execution hereof who at any time becomes a Participant in the Plan,
unless this Trust is sooner terminated in accordance with this Trust Agreement.

 

9.3 Payments to the Employer Prior to Termination. Except with respect to the
reimbursement of the Employer by the Trust for benefit payments made directly to
a Participant by the Employer pursuant to Section 4.2(c), no part of the Trust
shall revert to the Employer at any time prior to the earlier of the Employer’s
Insolvency, as defined in Article X, or the satisfaction of all liabilities
under the Plan, as described in Section 9.1.

ARTICLE X

DISTRIBUTIONS IN THE EVENT OF INSOLVENCY OF EMPLOYER

 

10.1 Trustee and Employer Responsibility Upon Notice of Employer’s Insolvency.

 

  (a) Insolvency. The Trustee shall cease payment of benefits to Participants if
the Employer is Insolvent. The Employer shall be considered “Insolvent” for
purposes of this Trust Agreement if (i) the Employer is unable to pay its debts
as they become due, or (ii) the Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

 

  (b) At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Employer under federal and state law as set
forth below.

 

  (1) The Employer shall have the duty to inform the Trustee in writing of the
Employer’s Insolvency. If a person claiming to be a creditor of the Employer
alleges in writing to the Trustee that the Employer has become Insolvent, the
Trustee shall determine whether the Employer is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits to
Participants. If the Trustee is unable to obtain information sufficient to
ascertain Insolvency, the Trustee may seek instructions of a court of law or
submit the matter for arbitration before the American Arbitration Association or
interplead the Trust Assets at the expense of the Trust.

 

23



--------------------------------------------------------------------------------

  (2) Unless the Trustee has actual knowledge of the Employer’s Insolvency, or
has received written notice from the Employer or a person claiming to be a
creditor alleging that the Employer is Insolvent, the Trustee shall have no duty
to inquire whether the Employer is Insolvent. The Trustee may in all events rely
on such evidence concerning the Employer’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Employer’s solvency.

 

  (3) If at any time the Trustee has determined that the Employer is Insolvent,
the Trustee shall discontinue payments to Participants and shall hold the assets
of the Trust for the benefit of the Employer’s general creditors. Nothing in
this Trust Agreement shall in any way diminish any rights of Participants to
pursue their rights as general creditors of the Employer with respect to
benefits due under the Plan or otherwise.

 

  (4) The Trustee shall resume the payment of benefits to Participants in
accordance with Section 4.2 of this Trust Agreement only after the Trustee has
determined that the Employer is not Insolvent (or is no longer Insolvent).

 

  (c)

Determination of Insolvency. Upon receipt of the aforesaid written notice of the
Employer’s Insolvency, the Trustee shall notify the Employer, and the Employer,
within thirty (30) days of receipt of such notice, shall engage an arbitrator
(the “Arbitrator”) acceptable to the Trustee from the American Arbitration
Association to determine the Employer’s solvency or Insolvency. The Employer
shall cooperate fully and assist the Arbitrator, as may be requested by the
Arbitrator, in such determination and shall pay all costs relating to such
determination. The Arbitrator shall notify the Employer and Trustee separately
by registered mail of its findings. If the Arbitrator determines that the
Employer is solvent or if once found Insolvent the Employer is no longer
Insolvent, the Trustee shall resume holding the Trust assets for the benefit of
the Participants and may make any distributions called for under this Trust
Agreement, including any amounts which should have been distributed during the
period when the Trustee suspended distributions in response to a notice of the
Employer’s Insolvency, including earnings (or losses) on such suspended
distributions. If the Arbitrator determines that the Employer is Insolvent or is
unable to make a conclusive determination of the Employer’s Insolvency, the
Trustee shall continue to retain the assets of the Trust until the Employer’s
status of solvency or Insolvency is decided by a court of

 

24



--------------------------------------------------------------------------------

  competent jurisdiction or it distributes all or a portion of the Trust assets
to any duly appointed receiver, trustee in bankruptcy, custodian or to the
Employer’s general creditors, but only as such distribution is ordered by a
court of competent jurisdiction.

 

       The Trustee shall have no liability for relying upon the determination of
the Arbitrator as to the Employer’s solvency or Insolvency.

 

  (d) If a court of competent jurisdiction orders distribution of only part of
the Trust assets and does not specify the manner in which Trust assets are to be
liquidated, the Trustee shall liquidate Trust assets as follows:

 

  (i) If such liquidation is ordered prior to a Change in Control, as directed
by the Employer; or

 

  (ii) If such liquidation is ordered after a Change in Control or upon
Insolvency of the Employer, as determined by the Trustee in its sole and
absolute discretion.

 

       If the Employer fails to provide instructions under subparagraph
(i) above, as to the manner of liquidation within five (5) business days prior
to the date the Trustee is required to comply with the court’s order, the
Trustee shall liquidate and shall have the authority to order any Investment
Manager to liquidate the Trust assets in such manner as the Trustee shall
determine in its sole and absolute discretion. The Trustee shall not be liable
for any damages resulting from the Trustee’s exercise in good faith of its power
to liquidate assets as provided in this paragraph.

 

  (e) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to subsection (b)(3) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to Participants by the Employer
in lieu of the payments provided for hereunder during any such period of
discontinuance of which the Trustee has actual knowledge.

Nothing in this Trust Agreement shall in any manner diminish any right of a
Participant to pursue his or her rights as a general creditor of the Employer
with regard to payments under the Trust or otherwise.

 

25



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.1 Delegation.

 

     By written notice to the Trustee, the Employer may authorize the Trustee to
act on matters in the ordinary course of the business of the Trust or on
specific matters upon the signature of its delegate.

 

11.2 Trustee Compensation, Expenses and Taxes.

 

  (a) The Employer shall quarterly pay the Trustee its expenses in administering
the Trust and reasonable compensation for its services as Trustee at a rate to
be agreed upon by the parties to this Trust Agreement, based upon Trustee’s
published fee schedule. If not so paid, the expenses and compensation shall be
paid from the Trust. However, the Trustee reserves the right to alter this rate
of compensation at any time by providing the Employer with notice of such change
at least thirty (30) days prior to its effective date. Reasonable compensation
shall include compensation for any extraordinary services or computations
required, such as determination of valuation of assets when current market
values are not published and interest on funds to cover overdrafts. The Trustee
shall have a lien on the Trust for compensation and for any reasonable expenses
including counsel, appraisal, or accounting fees, and these shall be withdrawn
from the Trust and may be reimbursed by the Employer.

 

  (b) Reasonable counsel fees, reasonable costs, expenses and charges of the
Trustee incurred or made in the performance of its duties, expenses relating to
investment of the Trust such as broker’s commissions, stamp taxes, and similar
items and all taxes of any and all kinds that may be levied or assessed under
existing or future laws upon or in respect to the Trust or the income thereof,
and the Trustee’s charges for issuing distribution checks to Participants or
their representatives shall be paid from, and shall constitute a charge upon the
Trust.

 

  (c)

The Employer shall pay any federal, state or local taxes on the Trust, or any
part thereof, and/or the income therefrom. In the event any Participant is
determined to be subject to federal income tax on any amount under this Trust
Agreement prior to the time of payment hereunder, the entire amount determined
to be so taxable shall, at the Employer’s direction, be distributed by the
Trustee to such Participant from the Trust. For the above purposes, a
Participant shall be determined to be subject to federal income tax with respect
to the Trust upon the earlier of: (a) a final determination by the United States
Internal Revenue Service (“IRS”) addressed to the Participant which is not
appealed to the courts; or (b) an opinion of legal counsel designated in writing
by the Employer, addressed to the Employer and the Trustee, that, by reason of
Treasury Regulations, amendments to the Code, published IRS rulings, court

 

26



--------------------------------------------------------------------------------

  decisions or other substantial precedent, amounts hereunder subject the
Participant to federal income tax prior to payment. The Employer shall undertake
at its discretion and at its sole expense to defend any tax claims described
herein which are asserted by the IRS against any Participant, including attorney
fees and costs of appeal, and shall have the sole authority to determine whether
or not to appeal any determination made by the IRS or by a lower court. The
Employer also agrees to reimburse any Participant under this Section for any
interest or penalties in respect of tax claims hereunder upon receipt of
documentation thereof.

 

11.3 Third Parties.

 

  (a) No person dealing with the Trustee shall be required to follow the
application of purchase money paid or money loaned to the Trustee nor inquire as
to whether the Trustee has complied with the requirements hereof.

 

  (b) In any judicial or administrative proceedings, only the Employer and the
Trustee shall be necessary parties and no Participant or other person having or
claiming any interest in the Trust shall be entitled to any notice or service of
process (except as required by law). Any judgment, decision or award entered in
any such proceeding or action shall be conclusive upon all interested persons.

 

11.4 Adoption by Affiliated Employer. Any affiliate of the Employer (an
“Affiliated Employer”) may adopt the Employer’s Plan with the approval of the
Employer. Upon written notice, to the Trustee from the Employer, the Affiliated
Employer shall become a party to this Trust Agreement.

 

11.5 Binding Effect; Successor Employer. This Trust Agreement shall be binding
upon and inure to the benefit of any successor to the Employer or its business
as the result of merger, consolidation, reorganization, transfer of assets or
otherwise and any subsequent successor thereto. In the event of any such merger,
consolidation, reorganization, transfer of assets or other similar transaction,
the successor to the Employer or its business or any subsequent successor
thereto shall promptly notify the Trustee in writing of its successorship and
shall promptly supply information required by the Trustee.

 

11.6 Relation to Plan. All words and phrases used herein shall have the same
meaning as in the Plan, and this Trust Agreement and the Plan shall be read and
construed together. In the event of conflict between the terms of the Plan and
this Trust Agreement with respect to the rights and duties of the Trustee, the
terms of this Trust Agreement shall control. Whenever in the Plan it is provided
that the Trustee shall act as therein prescribed, the Trustee shall be and is
hereby authorized and empowered to do so for all purposes as fully as though
specifically so provided herein or so directed by the Employer.

 

27



--------------------------------------------------------------------------------

11.7 Partial Invalidity. Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof. In the event of any such holding, the Employer
and Trustee and, if applicable, Participants, will immediately amend this Trust
Agreement as necessary to remedy any such defect.

 

11.8 Construction. This Trust Agreement shall be governed by and construed in
accordance with the laws of California.

 

11.9 Counterparts. This Trust Agreement may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute but one instrument which may be sufficiently evidenced by any one
counterpart.

 

11.10  Notices. Any notice, report, demand or waiver required or permitted
hereunder shall be in writing, shall be deemed received upon the date of
delivery if given personally or, if given by mail, upon the receipt thereof, and
shall be given personally or by prepaid registered or certified mail, return
receipt requested, addressed to the Employer and the Trustee; if to a
Participant, to the last mailing address provided to the Trustee with respect to
such individual; provided, however, that if any party or his or its successor
shall have designated a different address by written notice to the other
parties, then to the last address so designated.

 

11.11  Disputes. All claims, causes of action or other disputes concerning this
Agreement (each a “Claim”), including any and all questions of law or fact
relating thereto, shall, at the written request of any party, be determined by
judicial reference pursuant to the California Code of Civil Procedure
(“Reference”). The parties shall select a single neutral referee, who shall be a
retired state or federal judge. In the event that the parties cannot agree upon
a referee, the referee shall be appointed by the court. The referee shall report
a statement of decision to the court. Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral or obtain provisional remedies. The parties shall bear the fees and
expenses of the referee equally unless the referee orders otherwise. The referee
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph. The parties acknowledge that the Claims
will not be adjudicated by a jury. If any dispute is to be determined in federal
court without regard to any state court limitation on the right of the parties
to waive trial by jury, then the Alternative Dispute language contained in this
paragraph shall not apply and the parties waive the right to trial by jury.

 

11.12  Wire Transfers. The Trustee shall follow the Employer’s or
Administrator’s wire transfer instructions in compliance with the security
procedures promulgated by the Trustee and agreed to by the Employer. The Trustee
shall perform a telephonic verification to Employer or Employer’s Authorized
Representative or such other security procedure, as Trustee may require, prior
to wiring funds or following facsimile directions. The Employer assumes all risk
of delay of transfer if the Trustee is unable to reach the Employer or the
Employer’s Authorized Representative, or in the event of delay as a result of
attempts to comply with any security procedure selected by the Employer.

 

28



--------------------------------------------------------------------------------

ARTICLE XII

EFFECTIVE DATE

IN WITNESS WHEREOF, this Trust Agreement is signed by the duly authorized
officers of the parties on the dates set forth below their names, and shall be
effective on the Trustee’s receipt of Plan assets to be held in trust hereunder.
The Employer hereby acknowledges that it has conferred with its counsel with
respect to the adoption and the provisions of this Trust Agreement.

 

UNION BANK, N.A.

“Trustee”

   

MeadWestvaco Corporation

“Employer”

By:   /s/    Greg Kirland     By:   /s/    E. Mark Rajkowski        

Greg Kirland

   

E. Mark Rajkowski

(typed or printed name)     (typed or printed name) Title: Senior Vice President
    Title: Senior Vice President and Chief Financial Officer By:   /s/    S.
Hughes     By:   /s/    Robert E. Birkenholz        

S. Hughes

   

Robert E. Birkenholz

(typed or printed name)     (typed or printed name) Title: Vice President    
Title: Vice President and Treasurer Date: September 29, 2011     Date:
September 28, 2011

Name of Eight Plan(s)

 

(1) MeadWestvaco Corporation Executive Retirement Plan (MERP)

 

(2) MeadWestvaco Corporation Retirement Restoration Plan

 

(3) MeadWestvaco Corporation Deferred Income Plan (DIP)

 

29



--------------------------------------------------------------------------------

(4) MeadWestvaco Corporation Compensation Plan for Non-Employee Directors

 

(5) The Mead Corporation Director Capital Accumulation (DirCAP) (legacy plan)

 

(6) The Mead Corporation Executive Deferred Compensation Plan (EDCP) (legacy
plan)

 

(7) The Mead Corporation Deferred Compensation Plan for Directors (DCPD) (legacy
plan)

 

(8) The Mead Corporation Incentive Compensation Election Plan (ICEP) (legacy
plan)

 

30